Citation Nr: 0946227	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  04-20 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to October 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for right ear hearing loss, 
effective May 16, 2003.  In September 2006 and May 2009, the 
Board remanded the claim for additional development.  An 
October 2009 rating decision granted service connection for 
left ear hearing loss.  Therefore, the Veteran's disability 
is now rated as bilateral hearing loss.


FINDING OF FACT

Since May 16, 2003, the Veteran's service-connected right ear 
hearing loss has been manifested by no more than auditory 
acuity level I in the right ear.  The Veteran's left ear 
hearing loss, is also manifested by no more than auditory 
acuity level I.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met since May 16, 2003, the effective date 
of service connection.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2009).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings of 
bilateral defective hearing range from noncompensable to 100 
percent.  The basic method of rating hearing loss involves 
audiological test results of organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2009).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing.  When the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, or is 30 
decibels or more at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86 
(2009).  In this case, the Veteran's test results do not meet 
the numerical criteria for such a rating, and thus his 
hearing loss will be rated by the usual method only.

The Veteran underwent audiological testing prior to his 
separation from service in June 2004.  However, those 
audiograms are not valid or complete readings for rating 
purposes because they do not have word recognition score 
findings using the Maryland CNC speech discrimination test.  
38 C.F.R. § 4.85 (2009).

The Veteran underwent a VA audiological examination in 
November 2008.  At that time, the pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
55
50
LEFT
15
10
15
40
45

The averages were 32.5 in the right ear and 27.5 in the left 
ear.  Speech recognition ability was 98 percent in the right 
ear and 100 percent in the left ear. 

For the right ear, the average pure tone threshold of 32.5 
decibels, along with a speech discrimination rate of 98 
percent warrants a designation of Roman Numeral I under Table 
VI of 38 C.F.R. § 4.85.  For the left ear, the average pure 
tone threshold of 27.5 decibels, along with a speech 
discrimination rate of 100 percent warrants a designation of 
Roman Numeral I under Table VI of 38 C.F.R. § 4.85.  Under 
Table VII of 38 C.F.R. § 4.85, where the right ear is Roman 
Numeral I, and the left ear is Roman Numeral I, the 
appropriate rating is 0 percent under Diagnostic Code 6100.  

The Veteran next underwent a VA audiological examination in 
August 2009.  At that time, the pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
60
65
LEFT
15
25
15
45
60

The averages were 38.75 in the right ear and 36.25 in the 
left ear.  Speech recognition ability was 88 percent in the 
right ear and 92 percent in the left ear. 

For the right ear, the average pure tone threshold of 38.75 
decibels, along with a speech discrimination rate of 88 
percent warrants a designation of Roman Numeral II under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone threshold of 36.25 decibels, along with a speech 
discrimination rate of 92 percent warrants a designation of 
Roman Numeral I under Table I of 38 C.F.R. § 4.85.  Under 
Table VII of 38 C.F.R. § 4.85, where the right ear is Roman 
Numeral II, and the left ear is Roman Numeral I, the 
appropriate rating is 0 percent under Diagnostic Code 6100.  

The Veteran has not submitted any other clinical evidence 
related to treatment for complaints related to his right ear.

The Board is sympathetic to the Veteran's contentions 
regarding the severity of his service-connected hearing loss.  
However, according to the audiometric test results, as 
compared to the rating criteria, a compensable rating may not 
be granted. 

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  However, the weight of 
the credible evidence demonstrates that since May 16, 2003, 
when service connection for right ear hearing loss became 
effective, the Veteran's hearing loss has not warranted a 
compensable rating.  The Board notes that service connection 
for left ear hearing loss became effective on August 17, 
2009.  However, the Board has examined the entire period for 
which any hearing loss has been service connected and finds 
that the evidence does not support the assignment of a 
compensable rating throughout the period since May 16, 2003.  
As the preponderance of the evidence is against the claim for 
an increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist

The Veteran's claim for an increased initial rating for right 
ear hearing loss arises from his disagreement with the 
initial evaluation assigned following the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, all relevant, identified, and 
available evidence has been obtained, and VA has notified the 
appellant of any evidence that could not be obtained.  The 
appellant has not referred to any additional, unobtained, 
relevant, available evidence.  In addition, the Veteran was 
afforded VA examinations in November 2008 and in August 2009.  
The Board finds these actions have satisfied VA's duty to 
assist and that no additional assistance is required.  Smith 
v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


